Citation Nr: 1103963	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for osteoarthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

The issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's current left ankle disorder is related to active duty 
service or any incident therein.

2.  Since the initial grant of service connection, the Veteran's 
osteoarthritis of the left shoulder has been manifested by 
limitation of motion to, at most, 100 degrees of flexion, 90 
degrees of abduction, 60 degrees of external rotation, and 70 
degrees of internal rotation.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


2.  The criteria for an initial evaluation in excess of 20 
percent for osteoarthritis of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's January 2006, February 2006, and October 2006 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  With respect to the Dingess requirements, the 
RO's October 2006 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected osteoarthritis of the left 
shoulder arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice as to this claim is 
needed under VCAA.

Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issues on appeal.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Pursuant to the Board's June 2010 remand, the RO 
attempted to obtain private treatment records from Dr. W.S.  In 
July 2010, the Veteran submitted a VA Form 21-4142, Authorization 
and Consent to Release Information, for both Dr. S. and W. 
Hearing Aids.  Subsequently, the RO requested a VA Form 21-4142 
for each private health care provider and explained that "[d]ue 
to the Health Insurance and Portability and Accountability Act 
(HIPAA), we must have only one private medical care provider per 
VA Form 21-4142, so we are asking you to fill out and sign the 
forms again."  However, the record reflects that the Veteran did 
not respond.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).


Furthermore, VA has provided the Veteran with multiple VA 
examinations to determine the etiology of his left ankle 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Previously, the Veteran's representative asserted that the 
December 2006 VA examiner was not qualified to render opinions 
regarding the onset and etiology of the Veteran's orthopedic 
conditions as the examiner was an anesthesiologist.  The 
representative also quoted an opinion of Dr. R.H. that the VA 
examiner's opinion had little probative value because of the 
substantial deficiency in the opinion.  As a result, an October 
2010 VA examination was conducted by another examiner.  The Board 
finds the October 2010 VA examination adequate as it was based 
upon a complete review of the Veteran's claims file, examination 
of the Veteran, and with consideration of the Veteran's 
statements.  Further, the VA examiner provided a written 
rationale for the conclusion reached.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  VA has also provided the Veteran with 
multiple VA examinations to determine the current severity of his 
osteoarthritis of the left shoulder.  38 C.F.R § 3.159(c)(4).  
Pursuant to the Board's June 2010 remand, an October 2010 VA 
examination was accomplished to ascertain the current level of 
the Veteran's left shoulder disability.  The Board finds that 
this VA examination obtained is adequate as it provides 
sufficient details to determine the severity of the Veteran's 
service-connected left shoulder disability.  It was based upon a 
physical examination of the Veteran, a review of his claims file, 
and with consideration of the Veteran's statements.  Barr, 21 
Vet. App. at 312.  The October 2010 VA examiner also addressed 
whether there was any functional loss due to the Veteran's left 
shoulder disability in performing the limitation of motion 
testing.  See Duluca v. Brown, 8 Vet. App. 202, 206 (1995).

Based on the foregoing, the Board concludes that there has been 
substantial compliance with its June 2010 remand with respect to 
the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Further, as evidence was not only suggested, but obtained, the 
Board also finds that its duty under 38 C.F.R. § 3.103(c)(2) is 
met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  
Finally, as there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Left Ankle Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking service connection for a left ankle 
disorder.  He claims that he sustained an injury to the left 
ankle when he twisted it while running in the sand during 
military training.

A July 1972 service treatment record reflects that the Veteran 
complained of left ankle pain after a twisting injury and a 
walking cast was applied.  X-ray testing at that time revealed no 
fracture.  The Veteran was put on profile with no crawling, 
stooping, running, or jumping; and no prolonged standing or 
marching over 20 minutes due to a sprained left ankle.  At his 
March 1974 separation examination, the Veteran reported foot 
trouble in the medical history, however, the clinical examination 
of the feet was normal.  

An October 2006 private medical opinion letter from Dr. W.S. 
stated that the Veteran had left ankle complaints "related to 
service-connected injury (1972)".  Dr. S. noted that physical 
examination revealed no limitation of motion and x-ray testing 
showed a non-united medial malleolus fracture fragment.

The Veteran underwent a VA examination in December 2006.  The VA 
examiner stated that the claims file was reviewed.  In the 
resulting examination report, the Veteran reported that he 
sustained a sprain injury to the left ankle during military 
training.  A cast was applied and he was put on profile with no 
running, pushups, or jumping.  He denied any other injuries of 
his left ankle.  He stated that his left ankle never bothered him 
until nine months previously and the ankle never hurt like that 
before.  He complained of shooting pain on walking.  He also 
stated that that he started to do some exercises nine months ago, 
at which time he started to have increased pain.  The pain 
increased during cold weather.  X-ray testing revealed bony 
spurring on the calcaneum, but that joint spaces were well-
maintained.  No fracture or dislocation was found.  The examiner 
noted that the Veteran brought in an x-ray taken by a private 
physician in October 2006, and that it was shown to a VA 
radiologist, who stated that there was an old fracture of the tip 
of medial malleolus and it should not cause any problem to the 
Veteran's left ankle.  It was also noted that the VA radiologist 
could not determine the age of the fracture and there was no 
evidence of any degenerative changes.  The diagnosis was an old 
chip fracture of the tip of medial malleolus of the left ankle 
(non-united), with no limitation of motion.  The VA examiner 
opined that the Veteran's current symptoms of the left ankle were 
not related to his left ankle sprain in service.  In support of 
this conclusion, the examiner noted that the x-ray testing taken 
at the time of the inservice injury was negative.  The examiner 
further stated that the old fracture of tip of medial malleolus 
was less likely to cause any problem and that during the 
examination, the Veteran stated it was tender on the lateral side 
of or lateral malleolus of the left ankle while showing normal 
range of motion and no pain during movement of the left ankle.

In a July 2010 letter, Dr. W.S. stated that the Veteran was seen 
for persisting left ankle pain and that he recalled the Veteran 
had a service-related left ankle injury.  Dr. S. stated that 
physical examination of the left ankle showed mild swelling and 
repeat radiographs of the left ankle revealed an ununited medial 
malleolus fracture fragment and osteoarthritis.

In August 2010, the Veteran underwent another VA examination by 
the same VA examiner who conducted the December 2006 VA 
examination.  The examiner stated that the claims file was 
reviewed.  The Veteran reported that he sprained his left ankle 
during boot camp in 1972 and his leg was cast for approximately 
three weeks.  After the cast was removed, he was on full duty.  
He stated that he did not sustain any injuries to his left ankle 
subsequent to his service discharge.  He reported that he used to 
work as a machinist wearing high boots with steel toes, which he 
stated helped him a lot.  He stated that he did not have any 
problem until he stopped working two years previously and stopped 
wearing the boots.  He reported a constant, sharp, burning pain 
in the left ankle, which occasionally prevented him from walking.  
He denied a history of hospitalization or surgery.  X-ray of the 
ankle revealed that the ankle joint was intact, with bony 
destruction, soft tissue calcification, or arthritic change.  The 
diagnosis was painful left ankle with normal examination and 
normal x-ray findings.  The examiner opined that upon reviewing 
the claims file again, taking a history, performing physical 
examination, and reviewing the x-ray reports, "[the Veteran's] 
current symptoms of his left ankle are less likely etiologically 
related to his sprained left ankle while he was in military 
service as the x-ray of his left ankle taken at the time of 
injury was negative, and also the x-rays taken during this 
examination were also negative."

In October 2010, the Veteran was afforded a VA examination by 
another examiner.  The VA examiner noted that the claims file was 
reviewed.  The Veteran gave a history of an inservice sprain 
injury to the left ankle, which was treated with a cast.  The 
Veteran reported that he did well in the Army wearing lace-up 
boots.  He also reported that he wore tight boots working 30 
years standing and walking as a machinist.  He stated that he 
retired two years previously and had increased problems since not 
wearing high top boots.  He denied any other injuries to the 
ankle.  The Veteran complained of frequent, sharp pain located in 
the inferior lateral ankle, which was made worse with walking 
more than two miles and was better with pain medication.  
Physical examination of the left ankle was normal, with no 
tenderness.  X-ray taken in August 2010 showed that the ankle 
joint was intact with no body destruction, soft tissue 
calcification, or arthritic change.  The diagnosis was status 
post left ankle sprain in 1972, with residual pain.  The examiner 
concluded

[A]fter a review of medical records, 
taking a history, and performing a 
physical examination[,] the Veteran's 
current left ankle condition is less 
likely as not permanently aggravated or a 
result of any in-service condition and/or 
event and/or any condition that expressed 
in-service and/or within one year of 
discharge and is at least as likely as not 
a result of post service activities such 
as working as a machinist for 30 years 
working with 30 pound tractor gears and/or 
normal aging and/or other unreported post 
service incidents.

In reaching this conclusion, the examiner stated that a 
metaanalysis of 31 studies that assessed the outcome of patients 
with acute ankle sprain noted "pain decreased rapidly during the 
first two weeks following injury," "approximately 5 to 33 
percent of patients reported some pain after one year," and 
"healing rates vary widely among studies, with 36 to 85 percent 
of patients reporting full recovery over the first three years."  
The examiner then stated that the Veteran had a 1972 ankle sprain 
and opined, "it is at least as likely as not the Veteran had a 
minor inservice ankle injury that would have resolved within the 
first 3 years post injury."

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
current left ankle disorder is related to military service.  The 
medical evidence of record shows somewhat inconsistent diagnoses 
of a left ankle disorder.  Although the December 2006 VA 
examination indicated a diagnosis of non-united chip fracture of 
the tip of the medial malleolus of the left ankle, subsequent VA 
examinations revealed normal findings other than left ankle pain.  
In July 2010, the Veteran's private physician, Dr. W.S., rendered 
a diagnosis of ununited medial malleolus fracture fragment and 
osteoarthritis, while the August 2010 VA examination indicated 
that x-ray of the Veteran's left ankle showed no bony destruction 
or arthritic change.  Nevertheless, the Board finds that there is 
evidence of a current left ankle disorder.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation); see also McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that there is a current disability for 
VA purposes when a claimant has a disability at the time a claim 
is filed or during the pendency of that claim).

The Veteran's service treatment records show that he sustained a 
left ankle sprain injury in 1972 while in basic training.  
Service treatment records show that x-ray at the time of the 
injury revealed no fracture, a walking cast was applied, and the 
Veteran was on profile that limited use of the ankle.  The record 
reflects that when the cast was removed after approximately three 
weeks, the Veteran was on full duty, with no significant 
problems.  No further complaints of or treatment for his left 
ankle are documented during service or at his March 1974 
separation examination.  Thereafter, the post service treatment 
records also fail to document any complaints of or treatment for 
a left ankle disorder for over 32 years.  Moreover, at the 
December 2006 VA examination, the Veteran reported that his left 
ankle never bothered him until nine months previously when he 
started doing some exercises.  At the August 2010 VA examination, 
the Veteran stated that he did not have any problem with his left 
ankle until he stopped working two years previously and stopped 
wearing high boots with steel toes that he used to wear at work.  
While these statements are somewhat inconsistent as to when the 
Veteran started having left ankle problems post service, they 
both indicate that the Veteran did not experience left ankle 
problems for many years after military service.  This period 
without complaints or treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the Veteran's claim.

The Board has considered the Veteran's lay statements that he 
continued to have left ankle pain ever since military service.  
The Veteran's contentions regarding his left ankle pain, capable 
of lay observation, are competent evidence of what he actually 
observed and was within the realm of his personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the 
Board finds inconsistent reports as to the continuity of 
symptomatology.  While at the March 2010 Board hearing the 
Veteran testified that he continued to have problems with his 
left ankle following his military discharge and he took pain 
medication intermittently, as noted above, the Veteran also 
indicated that his left ankle never bothered him until 2006 when 
he started doing exercises or when he retired from work in 2008.  
Accordingly, the Board finds the Veteran's statements as to the 
continued his left ankle pain lack credibility.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may 
be impeached by a showing of inconsistent statements and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Additionally, the Board finds that the medical evidence does not 
relate the Veteran's left ankle disorder to his military service 
or his inservice left ankle sprain in 1972.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is 
prohibited from substituting its own medical judgment in place of 
the opinions of competent medical professionals).  The Board 
acknowledges the October 2006 and July 2010 statements from Dr. 
W.S. that the Veteran reported that he had left ankle complaints 
"related to service-connected injury (1972)" and that the 
Veteran had a "service-related left ankle injury."  However, in 
these statements, while Dr. S. stated that the Veteran had a 
"service-related" or "service-connected" left ankle injury, 
referring to the left ankle sprain in 1972, he failed to proffer 
an opinion as to whether the Veteran's current left ankle 
disorder is related to his military service or the 1972 left 
ankle sprain incurred in service.  Therefore, the Board finds Dr. 
S.'s statements to be of little probative value as to the 
etiology of the Veteran's current left ankle disorder.

Furthermore, both the VA examiner who conducted the December 2006 
and August 2010 VA examinations, and the October 2010 VA examiner 
concluded that the Veteran's current left ankle disorder was not 
related to his military service or his inservice left ankle 
sprain in 1972.  In reaching the conclusions, the examiners 
offered rationales that were based on a complete review of the 
Veteran's claims file and consistent with the other evidence of 
record.  The December 2006 VA examiner noted that although there 
was an old chip fracture of the tip of the medial malleolus of 
the left ankle, a VA radiologist could not determine the age of 
the fracture and stated that it should not cause any problems to 
the Veteran's left ankle.  The examiner also found that the old 
fracture of tip of the medial malleolus was less likely to cause 
any problem as during the examination, tenderness was shown on 
the lateral side or lateral malleolus of the left ankle and no 
pain or limitation of motion was shown during movement of the 
Veteran's left ankle.  In August 2010, the examiner reiterated 
his opinion that the Veteran's current left ankle symptoms were 
not etiologically related to his sprained left ankle in service 
and explained that x-rays taken at the time of the injury and 
during the VA examination were both negative.  In October 2010, 
another VA examiner opined that the Veteran had a minor inservice 
ankle injury that would have resolved within the first three 
years following the injury and his current left ankle condition 
was "at least as likely as not a result of post service 
activities[,] such as working as a machinist for 30 years with 30 
pound tractor gears and/or normal aging and/or other unreported 
service incidents."

To extent that the Veteran contends that his left ankle disorder 
was caused by military service, the Board finds that these 
statements as to medical causation are not competent evidence to 
establish service connection for a left ankle disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique 
instances lay testimony may be competent to establish medical 
etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 
F.3d at 1316-17.  However, in this case, the Board finds that the 
question of whether the Veteran's left ankle sprain in service 
led to his current left ankle disorder does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge.  The evidence of record 
does not demonstrate that the Veteran possesses the ability, 
knowledge, or experience to provide a competent etiological 
opinion that his left ankle disorder was the result of his 
military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board finds that these statements as to medical causation are 
not competent evidence to establish service connection for a left 
ankle disorder.  Id.  

Upon review and consideration of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
left ankle disorder.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Osteoarthritis of the Left Shoulder

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Service connection for the Veteran's osteoarthritis of the left 
shoulder was granted by an April 2006 rating decision and a 20 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, effective from November 21, 2005.  The 
Veteran filed a timely notice of disagreement in May 2006 with 
regard to the disability rating assigned for his service-
connected left shoulder disability and perfected the appeal in 
August 2006.

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The Veteran's service-connected osteoarthritis of the left 
shoulder is evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent 
evaluation is assigned for limitation of motion at shoulder level 
or midway between side and shoulder level, between 45 and 90 
degrees, for the minor extremity.  When there is limitation of 
motion to 25 degree from side, a 30 percent rating is warranted 
for limitation of motion of the minor extremity.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2010).  Since the medical evidence 
reveals that the Veteran is right-handed, the left shoulder is 
considered to be the minor extremity.  See 38 C.F.R. § 4.69 
(2010).

The Veteran was afforded a VA fee-based examination in March 
2006.  The Veteran gave a history of a left shoulder injury while 
on active duty service.  He complained of pain, intermittent 
swelling and weakness, and stiffness.  He reported that pressure 
to the left shoulder aggravated the pain and he had difficulty 
using the left arm at times.  He was taking over-the-counter 
medication.  On physical examination, the examiner noted that the 
Veteran was right-handed and his left shoulder showed some 
tenderness in the left joint.  No ankylosis of the shoulder was 
shown.  Range of motion of the left shoulder was flexion of 130 
degrees, abduction of 90 degrees, external rotation of 75 
degrees, and internal rotation of 80 degrees, with pain starting 
at each stated degree.  The examiner stated that after repetitive 
use, the range of motion of the left shoulder was limited due to 
pain, but not fatigue, weakness, lack of endurance, or 
incoordination, however, any additional limitation in degrees 
could not be determined without resorting to speculation.  
Diagnostic testing consisting of x-rays of the left shoulder 
showed acromioclavicular joint osteophytosis and joint space 
narrowing, with small bone density was shown just above the bony 
glenoid.  No acute fracture or dislocation was shown.  The 
examiner noted the x-ray of the left clavicle only showed 
osteoarthritis at the acromioclavicular joints.  The examiner 
stated that the Veteran's left shoulder condition affected his 
occupation in that he was a mechanic and had difficulty using the 
left shoulder and arm.  The examiner also stated that the left 
shoulder disability affected daily activities in that the Veteran 
had difficulty with activities that required the use of his arm 
and shoulders, such as lifting or doing overhead repairs.

In an October 2006 letter, the Veteran's private physician, Dr. 
W.S., stated that examination of the Veteran's left shoulder 
revealed left acromioclavicular osteoarthritis with passive 
abduction limited to 90 degrees.

In a December 2006 VA treatment report, the Veteran reported a 
history of a left shoulder fracture and chronic shoulder pain.

The Veteran underwent another VA examination in December 2006.  
The VA examiner stated that the claims file was reviewed.  The 
Veteran related a history of fracturing his left shoulder in 
service during basic training.  He reported pain rated at an 8 on 
a scale of 1 to 10.  The Veteran reported that he could not move 
his arm above the shoulder level and the range of motion was 
limited.  He stated that he was unable to work on his cars but he 
was able to drive although the grip was weaker.  He reported that 
he could not pull off his shirt at times.  The Veteran reported 
there was no effect on his work or daily activities due to the 
left shoulder although he could not carry any weight.  He denied 
history of any dislocation, subluxation, or surgery of the left 
shoulder.  He did not use any sling or brace.  The Veteran 
reported that he was right-handed and that he was currently 
working as a machinist.

On physical examination, no deformity was shown and the 
musculature of the left shoulder was normal.  No weakness, 
instability, or crepitus was shown.  There was mild tenderness at 
the junction of the middle third and distal third of the left 
clavicle, but no abnormal movement or guarding of movement was 
found.  No erythema was shown.  Range of motion testing of the 
left shoulder revealed forward elevation of 100 degrees without 
pain and up to 135 degrees with pain; abduction of 90 degrees 
without pain and up to 130 degrees with pain; internal rotation 
of 60 degrees without pain and up to 70 degrees with pain; 
external rotation of 70 degrees without pain and up to 80 degrees 
with pain.  The examiner noted that there was mild limitation of 
the movement of the left shoulder mainly during forward elevation 
and abduction due to pain and that there was no limitation due to 
weakened movement, fatigue, or repetitive use.  No incoordination 
was shown.  The diagnosis was old healed fracture of distal end 
of the left clavicle with minimal loss of function due to pain.  
In an addendum, the examiner stated x-ray of the Veteran's left 
shoulder revealed degenerative changes at the left 
acromioclavicular joint.  

At his March 2010 Board hearing, the Veteran testified that he 
experienced constant pain in the left shoulder and movement of 
his left shoulder and arm was limited in that he could not raise 
his arm all the way above his head or do a lot of lifting.  He 
also stated that he had pain on repetitive movement.

In a July 2010 letter, Dr. W.S. stated that the Veteran had 
persisting left shoulder pain in the acromioclavicular area and 
that physical examination revealed palpable tenderness involving 
the left acromioclavicular joint.  Dr. S. also stated that 
abduction was limited by guarding to 90 degrees and repeat 
radiographs of the left shoulder showed acromioclavicular 
osteoarthritis.

Most recently, the Veteran underwent a VA examination in October 
2010.  The Veteran reported constant aching pain located in the 
acromioclavicular and glenoid regions which were worse with 
activity and better with rest.  He was taking Motrin with good 
results and no side effects.  He also reported weakness, 
stiffness, swelling, giving away, fatigability, lack of 
endurance, and loss of motion.  He denied heat, redness, 
instability, locking, fatigability, lack of endurance, or 
deformity.  He stated that the pain was stable and he experienced 
a weekly flare-up of the left shoulder pain described as moderate 
lasting all day precipitated by vague activities and alleviated 
by Motrin.  He denied redness or warmth during a flare-up.  He 
also denied incapacitation episodes related to the left shoulder.  
He stated that he could walk and stand without restriction from 
the shoulder and carry 20 to 30 pounds as far as 30 feet.  The 
Veteran reported that he was right-handed.  No constitutional 
symptoms or incapacitating episodes of arthritis was shown.

On physical examination, there was no loss of a bone or part of a 
bone, recurrent shoulder dislocation, or inflammatory arthritis 
of the left shoulder.  Tenderness was found diffusely in the 
glenoid acromioclavicular region but the clavicle was not tender.  
Range of motion testing of the left shoulder revealed flexion of 
140 degrees, abduction of 120 degrees, internal rotation of 90 
degrees, and external rotation of 90 degrees.  The examiner noted 
that pain began at each stated degree and that there was no 
additional limitation in the range of motion on repetitive use of 
joints due to pain, fatigue, weakness, or lack of endurance.  The 
examiner stated that each unit of motion was measured at least 
three times with a goniometer.  No instability or crepitus was 
shown.  X-ray of the left shoulder revealed that the shoulder 
joint was intact with no bone destruction, soft tissue 
calcification, or arthritic changes.  The examiner noted that 
bone change at the distal end of the left clavicle could be the 
result of an old trauma.  The diagnosis was status post left 
shoulder distal clavicle avulsion with residual diffuse shoulder 
pain.  The Veteran reported that he was currently unemployed as 
he retired in 2008, but the examiner found that the effect on 
usual occupational activities due to this disability was problems 
with lifting and carrying, weakness, fatigue, and pain.  The 
examiner also found that there were mild effects on daily 
activities, such as chores, shopping, exercise, traveling, and 
driving; moderate effects on sports and recreation; and no 
effects on feeding, bathing, dressing, toileting, or grooming.

After reviewing the evidence of record, the Board concludes that 
the Veteran's left shoulder disability is most appropriately 
rated as 20 percent disabling.  A 30 percent evaluation is 
warranted when motion of the minor arm is limited to 25 degrees 
from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, 
there have been no reports or findings that the Veteran's left 
shoulder range of motion has been limited to 25 degrees from 
side.  Since the initial grant of service connection, the 
Veteran's left shoulder disability has been manifested by 
limitation of motion to, at most, 100 degrees of flexion, 90 
degrees of abduction, 60 degrees of external rotation, and 70 
degrees of internal rotation.  Normal ranges of motion of the 
shoulder are forward flexion from 0 degrees to 180 degrees, 
abduction from 0 degrees to 180 degrees, external rotation from 0 
degrees to 90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  Therefore, the evidence 
clearly demonstrates that the Veteran does not have limitation of 
motion of the left arm to 25 degrees from side, and as such, an 
evaluation in excess of 20 percent is not warranted for a left 
shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran consistently reported left shoulder pain.  
Subjectively, the Veteran has also reported weakness, stiffness, 
fatigability, giving away, and lack of endurance, with difficulty 
using his left shoulder and arm.  To that end, the March 2006 VA 
examiner found that the Veteran had difficulty using his left 
shoulder and arm, especially with activities such as lifting or 
doing overhead repairs.  The October VA examiner also found that 
the Veteran had problems with lifting, carrying, weakness, 
fatigue, and pain.  Additionally, at the October 2010 VA 
examination, the Veteran reported flare-ups occurring weekly 
consisting of moderate pain lasting all day precipitated by 
activities.  However, while the March 2006 VA examiner found that 
after repetitive use the Veteran's range of motion of the left 
shoulder was limited due to pain, but not fatigue, weakness, lack 
of endurance, or incoordination, the examiner could not determine 
any additional limitation without resorting to speculation.  
Subsequently, the December 2006 VA examiner found that there was 
only mild limitation of movement of the left shoulder, mainly due 
to pain, but there was no limitation due to weakened movement, 
fatigue, repetitive use, or incoordination.  Notably, the October 
2010 VA examiner specifically found that on examination there was 
no additional limitation of motion on repetitive use of joints 
due to pain, fatigue, weakness, or lack of endurance, beyond what 
was reported during the range of motion testing.  The examiner 
also stated that each unit of motion was measured at least three 
times with a goniometer.  Accordingly, upon review of the entire 
evidence of record and considering such factors as weakness, 
fatigability, lack of coordination, restricted or excess movement 
of the joint, and pain on movement, the Board finds that there is 
no additional function loss not already contemplated in the 
currently assigned 20 percent evaluation.

The Board also considered whether an increased evaluation is 
warranted under other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Ankylosis 
of the scapulohumeral articulation has not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2010); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure").  The medical evidence of record also does 
not demonstrate impairment of the humerus, to include malunion, 
recurrent dislocation, fibrous union, false flail joint, or flail 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  
Additionally, further consideration under Diagnostic Code 5203 is 
of no benefit to the Veteran as the maximum evaluation provided 
for under that diagnostic code is 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2010).  Accordingly, an evaluation in 
excess of 20 percent for a left shoulder disorder is not 
warranted under these diagnostic codes.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the currently 
assigned evaluation for osteoarthritis of the left shoulder 
inadequate.  As noted above, the Veteran's service-connected left 
shoulder disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  Since the initial grant of service connection, 
the Veteran's osteoarthritis of the left shoulder has been 
manifested by limitation of motion to, at most, 100 degrees of 
flexion, 90 degrees of abduction, 60 degrees of external 
rotation, and 70 degrees of internal rotation.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms are 
contemplated by the currently assigned evaluation for his 
service-connected osteoarthritis of the left shoulder.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A rating in excess of 
20 percent is provided for certain manifestations of 
service-connected shoulder disability but the evidence of record 
reflects that those manifestations are not present in this case.  
The evidence does not demonstrate this condition to be manifested 
by limitation of motion to 25 degrees from side.  Id.  Therefore, 
the currently assigned schedular evaluation is adequate and no 
referral is required.  38 C.F.R § 4.71a, Diagnostic Code 5201; 
Thun, 22 Vet. App. at 115.

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected osteoarthritis of the left shoulder, the 
evidence shows no distinct periods of time since service 
connection became effective, during which the Veteran's left 
shoulder disability varied to such an extent that a rating in 
excess of 20 percent would be warranted.  Thus, staged ratings 
are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial evaluation in 
excess of 20 percent for the Veteran's osteoarthritis of the left 
shoulder, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54.


ORDER

Service connection for a left ankle disorder is denied.

An initial evaluation in excess of 20 percent for osteoarthritis 
of the left shoulder is denied.


REMAND

In June 2010, the Board remanded the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss, to 
accomplish a new VA examination.  In the October 2010 
Supplemental Statement of the Case, the RO stated that the 
Veteran was scheduled for an examination at the VA Medical Center 
in Muskogee, Oklahoma, and the Medical Center notified the RO 
that the Veteran failed to report for the examination scheduled 
for September 13, 2010.  However, no documentation has been 
associated with the claims folder showing that notice scheduling 
the examination was sent to the Veteran's last known address or 
any notice that was sent was returned as undeliverable.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his bilateral 
hearing loss, to include the treatment 
records from W. Hearing Aids.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded 
a VA audiological examination to determine 
the current severity of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Specifically, the findings of pure tone 
decibel loss at 1000, 2000, 3000 and 4000 
Hertz must be numerically reported and speech 
recognition must be derived using the 
Maryland CNC Test.  The examiner must fully 
describe the functional effects caused by the 
Veteran's hearing disability.  The claims 
file and a copy of this Remand must be made 
available to the examiner and reviewed in 
conjunction with the examination.  Any 
opinion provided must include an explanation 
of the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain why 
an opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, the 
RO must readjudicate the Veteran's claim on 
appeal.  If the benefit on appeal remains 
denied, a Supplemental Statement of the Case 
must be provided to the Veteran and his 
representative, which must address all of the 
evidence of record since the issue was last 
adjudicated by the RO.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


